


EXHIBIT 10.5.1

 

FIRST AMENDMENT TO LEASE

 

                This FIRST AMENDMENT TO LEASE (this “Amendment”) is dated as of
this __ day of November, 1999 by and between MONTAGUE LLC, a California limited
liability company (“Landlord”), and ULTRATECH STEPPER, INC., a Delaware
corporation (“Tenant”).

 

RECITALS

 

                A.            The Equitable Life Assurance Society of the United
States (“Equitable”) and Tenant entered into a Lease dated September 10, 1993,
as amended by that certain Agreement Defining Landlord’s Property dated January
1, 1994, those certain letter Agreements dated November 24, 1995, and January 5,
1996, and that certain Commencement of Term Agreement dated January 11, 1996
(collectively, the “Lease”), for premises (the “Premises”) with a street address
of 3050 Zanker Road, San Jose, California, and more particularly described in
the Lease.

 

                B.            Landlord acquired the property on which the
Premises are located on or about January 29, 1997, and succeeded to the interest
of Equitable as landlord under the Lease.

 

                C.            Landlord and Tenant now desire to amend the Lease
on the terms and conditions set forth herein. Capitalized terms used in this
Amendment and not otherwise defined shall have the meanings assigned to them in
the Lease.

 

AGREEMENT

 

                NOW, THEREFORE, for good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Landlord and Tenant hereby
agree as follows:

 

                1.             Condition Precedent To Lease Amendment. This
Amendment and the parties’ obligations hereunder are subject to the receipt by
Landlord, no later than fifteen (15) business days after the date hereof, of the
Lender’s Consent, as hereinafter defined. Landlord hereby agrees to use diligent
efforts to obtain the Lender’s Consent by such date; however, if Landlord does
not receive the Lender’s Consent by such date, this Amendment shall thereupon be
deemed terminated and of no further force or effect, and neither party shall
have any further rights, obligations, or liabilities hereunder. As used herein,
the term “Lender’s Consent” means a written consent to this Amendment in form
reasonably satisfactory to Landlord, executed by the holder of the promissory
note secured by that certain Deed of Trust (encumbering the fee interest in the
real property of which the Premises are a part) recorded on January 29, 1997, in
the Official Records of Santa Clara County, California, at Series No. 13593424.

 

                2.             Term. Notwithstanding anything to the contrary
contained in the Lease, the initial term of the Lease is hereby extended such
that the Expiration Date (as defined in Section 2 of the Lease) shall be changed
to January 31, 2011 (or such later date to make the term of the Lease
co-terminus with the lease dated of eve date herewith between Landlord and
Tenant for the building known as 2880 Junction Avenue, San Jose, California).
The period of time from the original Expiration Date of April 3, 2005, through
the new Expiration date of January 31, 2011, is referred to herein as the
“Extension Period,” provided that the Extension Period shall be deemed part of
the Lease Term (as defined in Section 3.L. of the Lease) for all purposes under
the Lease.

 

                3.             Rent for Extension Period. Basic Rent for the
Extension Period shall be the greater of (a) $1.68 per square foot per month for
the first twelve (12) months of the Extension Period, increased by three percent
(3%) per annum compounded at the end of each twelve (12) month period during the
Extension Period, or (b) the Fair Market Rent (with annual increases) as
determined pursuant to the terms of Section 4 below.

 

                4.             Fair Market Rent

 

                                (a)           For purposes hereof, “Fair Market
Rent” shall mean, collectively, the Basic Rent and annual increases determined
pursuant to the process described below. No earlier than nine (9) months and no
later than six (6) months prior to the commencement of the Extension Period,
Landlord shall notify Tenant in writing of Landlord’s estimate of Fair Market
Rent for the Extension Period. Within thirty (30) days after receipt of such
notice from Landlord, Tenant shall have the right either to (i) accept
Landlord’s statement as the Fair Market

 

 

1

--------------------------------------------------------------------------------


 

Rent for the Extension Period, or (ii) elect to arbitrate Landlord’s estimate of
Fair Market Rent, such arbitration to be conducted pursuant to the provisions
hereof. Failure on the part of Tenant to require arbitration of Fair Market Rent
within such thirty (30) day period shall constitute acceptance of the Fair
Market Rent for the Extension Period as calculated by Landlord. If Tenant elects
arbitration, the arbitration shall be concluded within sixty (60) days after the
date of Tenant’s election, subject to extension for an additional fifteen (15)
day period if a third arbitrator is required and does not act in a timely
manner. To the extent that arbitration has not been completed prior to the
expiration of any preceding period for which Basic Rent has been determined,
Tenant shall pay Basic Rent at the rate calculated by Landlord, with the
potential for an adjustment to be made once Fair Market Rent is ultimately
determined by arbitration.

 

                                (b)           In the event of arbitration, the
judgment or the award rendered in any such arbitration may be entered in any
court having jurisdiction and shall be final and binding between the parties.
The arbitration shall be conducted and determined in the City of San Jose in
accordance with the then prevailing rules of the American Arbitration
Association or its successor for arbitration of commercial disputes except to
the extent that the procedures mandated by such rules shall be modified as
follows:

 

                                                (i)            Tenant shall make
demand for arbitration in writing within thirty (30) days after service of
Landlord’s determination of Fair Market Rent given under Section 4(a) above,
specifying therein the name and address of the person to act as the arbitrator
on its behalf. The arbitrator shall be qualified as a real estate appraiser
familiar with the Fair Market Rent of similar industrial, research and
development, or office space in the Silicon Valley area who would qualify as an
expert witness over objection to give opinion testimony addressed to the issue
in a court of competent jurisdiction. Failure on the part of Tenant to make a
proper demand in a timely manner for such arbitration shall constitute a waiver
of the right thereto. Within fifteen (15) days after the service of the demand
for arbitration, Landlord shall give notice to Tenant, specifying the name and
address of the person designated by Landlord to act as arbitrator on its behalf
who shall be similarly qualified. If Landlord fails to notify Tenant of the
appointment of its arbitrator, within or by the time above specified, then the
arbitrator appointed by Tenant shall be the arbitrator to determine the issue.

 

                                                (ii)           In the event that
two arbitrators are chosen pursuant to section 4(b)(i) above, the arbitrators so
chosen shall, within fifteen (15) days after the second arbitrator is appointed
determine the Fair Market Rent. If the two arbitrators shall be unable to agree
upon a determination of Fair Market Rent within such fifteen (15) day period,
they, themselves, shall appoint a third arbitrator, who shall be a competent and
impartial person with qualifications similar to those required of the first two
arbitrators pursuant to Section 4(b)(i). In the event they are unable to agree
upon such appointment within seven (7) days after expiration of such fifteen
(15) day period, the third arbitrator shall be selected by the parties
themselves, if they can agree thereon, within a further period of fifteen (15)
days. If the parties do not so agree, then either party, on behalf of both, may
request appointment of such a qualified person by the then Chief Judge of the
United States District Court having jurisdiction over the County of Santa Clara,
acting in his private and not in his official capacity, and the other party
shall not raise any question as to such Judge’s full power and jurisdiction to
entertain the application for and make the appointment. The three arbitrators
shall decide the dispute if it has not previously been resolved by following the
procedure set forth below.

 

                                                (iii)         Where an issue
cannot be resolved by agreement between the two arbitrators selected by Landlord
and Tenant or settlement between the parties during the course of arbitration,
the issue shall be resolved by the three arbitrators within fifteen (15) days of
the appointment of the third arbitrator in accordance with the following
procedure. The arbitrator selected by each of the parties shall state in writing
his determination of the Fair Market Rent supported by the reasons therefor with
counterpart copies to each party. The arbitrators shall arrange for a
simultaneous exchange of such proposed resolutions. The role of the third
arbitrator shall be to select which of the two proposed resolutions most closely
approximates his determination of Fair Market Rent. The third arbitrator shall
have no right to propose a middle ground or any modification of either of the
two proposed resolutions. The resolution he chooses as most closely
approximating his determination shall constitute the decision of the arbitrators
and be final and binding upon the parties.

 

                                                (iv)          In the event of a
failure, refusal or inability of any arbitrator to act, his successor shall be
appointed by him, but in the case of the third arbitrator, his successor shall

 

 

2

--------------------------------------------------------------------------------


 

be appointed in the same manner as provided for appointment of the third
arbitrator. The arbitrators shall decide the issue within fifteen (15) days
after the appointment of the third arbitrator. Any decision in which the
arbitrator appointed by Landlord and the arbitrator appointed by Tenant concur
shall be binding and conclusive upon the parties. Each party shall pay the fee
and expenses of its respective arbitrator and both shall share the fee and
expenses of the third arbitrator, if any, and the attorneys’ fees and expenses
of counsel for the respective parties and of witnesses shall be paid by the
respective party engaging such counsel or calling such witnesses.

 

                                                (v)            The arbitrators
shall have the right to consult experts and competent authorities to obtain
factual information or evidence pertaining to a determination of Fair Market
Rent, but any such consultation shall be made in the presence of both parties
with full right on their part to cross-examine. The arbitrators shall render
their decision and award in writing with counterpart copies to each party. The
arbitrators shall have no power to modify the provisions of the Lease or this
Amendment.

 

                5.             Ratification. The Lease, as amended by this
Amendment, is hereby ratified by Landlord and Tenant and Landlord and Tenant
hereby agree that the Lease, as so amended, shall continue in full force and
effect.

 

                6.             Miscellaneous.

 

                                (a)           Voluntary Agreement. The parties
have read this Amendment and on the advice of counsel they have freely and
voluntarily entered into this Amendment.

 

                                (b)           Attorney’s Fees. If either party
commences an action against the other party arising out of or in connection with
this Amendment, the prevailing party shall be entitled to recover from the
losing party reasonable attorney’s fees and costs of suit.

 

                                (c)           Successors. This Amendment shall
be binding on and inure to the benefit of the parties and their successors.

 

                                (d)           Counterparts. This Amendment may
be signed in two or more counterparts. When at least one such counterpart has
been signed by each party, this Amendment shall be deemed to have been fully
executed, each counterpart shall be deemed to be an original, and all
counterparts shall be deemed to be one and the same agreement.

 

                IN WITNESS WHEREOF, Landlord and Tenant have executed this
Amendment as of the date first written above.

 

 

LANDLORD:

 

 

 

 

MONTAGUE LLC, a California limited liability company

 

 

 

 

By:

Montague Park Corporation, a California corporation

 

 

 

 

 

By:

/s/ Henry D. Bullock

 

 

 

Henry D. Bullock, President

 

 

3

--------------------------------------------------------------------------------


 

 

TENANT:

 

 

 

 

ULTRATECH STEPPER, INC., a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Bruce R. Wright

 

Name:

Bruce R. Wright

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

4

--------------------------------------------------------------------------------

